department of the treasury internal_revenue_service washington d c number info release date dear cc psi cor-111890-00 index number date this letter is in response to your letter dated date and subsequent correspondence to paul f kugler in which you ask for guidance regarding the potential disposition of your interest in a limited_partnership you have asked whether the internal_revenue_service has authority to direct the partnership to provide you with written confirmation of the existence or nonexistence of a market for your partnership_interest under sec_6031 of the internal_revenue_code a partnership is required to provide you with information necessary to determine your tax_liability while we appreciate your wish to obtain information that would assist with your planned disposition it does not appear that the written confirmation you are contemplating is within the scope of sec_6031 and temporary sec_1_6031_b_-1t thus it is not the place of the internal_revenue_service to direct the partnership to provide you with such a statement you have also asked for guidance on the proper reporting of the suspended passive losses attributable to your partnership_interest and the anticipated disposition gain if you were to sell your interest in the partnership sec_469 does not alter the reporting of gains and losses for instance if your prior losses would have been reported on schedule e form_1040 when incurred you will report them on schedule e when they become allowable by reason of the disposition if your gain on disposition is a capital_gain then you will report the gain on schedule d form_1040 the instructions to the form_8582 contain examples illustrating the proper reporting of disposition gain and prior suspended losses on pages six and seven we have enclosed form_8582 and its instructions to assist you with any future reporting cor-108381-00 if you wish to discuss this further please contact at sincerely william p o’shea branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures form_8582 instructions for form_8582
